
	

113 SRES 506 ATS: Recognizing the patriotism and contributions of auxiliaries of veterans service organizations.
U.S. Senate
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 506
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2014
			Mrs. Boxer (for herself, Mr. Burr, Mrs. Feinstein, and Mr. Coats) submitted the following resolution; which was referred to the Committee on Veterans' Affairs
		
		September 16, 2014Committee discharged; considered and agreed toRESOLUTION
		Recognizing the patriotism and contributions of auxiliaries of veterans service
			 organizations.
	
	
		Whereas, for nearly a century, auxiliaries have served as a complementary and integral part of
			 veterans service organizations, supporting members of the Armed Forces,
			 veterans, and their families;Whereas, since their inception, auxiliary units have proudly supported members of the Armed
			 Forces, veterans, and the families of those who have served, volunteering
			 hundreds of thousands of hours and raising billions of dollars;Whereas auxiliaries have representatives in all 50 States and abroad;Whereas  auxiliaries have more than 1,000,000 members and are composed of wives, widows, mothers,
			 grandmothers, daughters, and granddaughters of veterans, as well as
			 veterans themselves;Whereas auxiliary units have raised money to aid and enhance the lives of members of the
			 Armed Forces, veterans, and their families through financial
			 support—providing assistance with essentials such as rent, child care,
			 utilities, and food;Whereas auxiliary units host stand-downs that focus on providing vital health and support services to homeless veterans;Whereas auxiliary units strengthen their local communities by conducting food drives, visiting
			 hospitals, and providing scholarships to youth;Whereas auxiliary units serve as advocates for veterans and their families;Whereas auxiliary units conduct welcome home and send-off events for members of the
			 Armed Forces;Whereas members of auxiliaries selflessly volunteer their services at facilities
			  of the Department of Veterans Affairs throughout the country to enhance
			 the lives of veterans and their families; andWhereas, each year, auxiliary units raise millions of dollars for cancer research: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)honors and recognizes the patriotism and countless contributions to the United States by
			 generations of women in the auxiliaries of veterans service
			 organizations;(2)commends members of auxiliaries in the United States and abroad for their dedicated service to and
			 support of members of the Armed Forces and veterans as well as their
			 families and communities;(3)encourages the people of the United States to promote awareness of the contributions and dedication
			 of members of auxiliaries to members of the Armed
			 Forces, veterans, and their families; and(4)calls on the people of the United States to follow the noble example of the auxiliaries of veterans
			 service organizations and volunteer support and services
			 to those who have selflessly served the United States.
			
